  Case 16-32482-KLP        Doc 61      Filed 03/02/21 Entered 03/02/21 09:32:02      Desc Main
                                       Document     Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


In re: Bradley William Lang, Debtor          )                  Case No. 16-32482-KLP
                                             )                  Chapter 13


     TRUSTEE’S RESPONSE TO DEBTOR’S MOTION FOR HARDSHIP DISCHARGE
                        AND REQUEST FOR HEARING

      COMES NOW Suzanne E. Wade, Chapter 13 Trustee, and files this response to the Debtor’s
Motion for Hardship Discharge, as follows:

1. The Debtor filed this Chapter 13 Petition, now pending in the United States Bankruptcy Court,
   Eastern District of Virginia, Richmond Division, on May 17, 2016 under 11 U.S.C Chapter 13.

2. Suzanne E. Wade has been appointed as the Chapter 13 Trustee in this case and continues to serve
   as the Trustee.

3. On February 22, 2021 the Debtor filed a Motion for Hardship Discharge due to decreased income
   resulting from COVID-19.

      WHEREFORE, the Chapter 13 Trustee, respectfully requests the Court set for hearing the
Debtor’s Motion for Hardship Discharge.


                                                         Respectfully submitted,
Date: March 2, 2020                                      /s/ Suzanne E. Wade .




                                                             Chapter 13 Trustee

                                      CERTIFICATE OF SERVICE

       I hereby certify a true copy of the foregoing TRUSTEE’S RESPONSE TO THE DEBTOR’S
MOTION FOR HARDSHIP DISCHARGE was served electronically or by first-class mail, postage
prepaid, this 2nd day of March 2021, upon the following parties:

       Bradley William Lang
       38 Kennon Road
       Mineral, VA 23117
Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 31868
7202 Glen Forest Drive, Suite 202
Richmond, VA 23226
(804) 775-0979
  Case 16-32482-KLP          Doc 61   Filed 03/02/21 Entered 03/02/21 09:32:02   Desc Main
                                      Document     Page 2 of 3


        James E. Kane
        Kane & Papa, PC
        1313 East Cary Street
        P.O. Box 508
        Richmond, VA 23218-0508
        jkane@kaneandpapa.com


        Daniel Kevin Eisenhauer
        Orlans, PC
        PO Box 2548
        Leesburg, VA 20177
        ANHSOrlans@InfoEx.com

        Johnie Rush Muncy
        Samuel I. White, P.C.
        1804 Staples Mill Road
        Suite 200
        Richmond, VA 23230
        jmuncy@siwpc.com

Credit One Bank Na
Po Box 98873
Las Vegas, NV 89193

Daniel L. Rosenthal
2819 N Parham Rd.
Suite 110
Henrico, VA 23294

Internal Revenue Service
Kansas City, MO 64999-0002

Jl Walston & Associate
1107 West Main St., Suite 201
Durham, NC 27701

Kohls/Capital One
Po Box 3120
Milwaukee, WI 53201

Professional Restoration Serv.
4965 Cox Rd.
Glen Allen, VA 23060
Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 31868
7202 Glen Forest Drive, Suite 202
Richmond, VA 23226
(804) 775-0979
  Case 16-32482-KLP          Doc 61   Filed 03/02/21 Entered 03/02/21 09:32:02   Desc Main
                                      Document     Page 3 of 3



Seterus
PO Box 1077
Hartford, CT 06149-1077

Transworld Sys Inc/38
507 Prudential Rd
Horsham, PA 19044

UVA Physicians Group
500 Ray C Hunt Dr.
Charlottesville, VA 22903

Verizon
500 Technology DrSuite 500
Weldon Spring, MO 63304

Virginia Emergency Physicians
1602 Skipwith Road
Henrico, VA 23229

                                                        /s/ Suzanne E. Wade .




                                                            Chapter 13 Trustee




Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 31868
7202 Glen Forest Drive, Suite 202
Richmond, VA 23226
(804) 775-0979
